IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-10381
                           Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

JOSE APOLINAR TORRES-LOPEZ,

                                              Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                         (3:00-CR-166-1)
                      --------------------
                        November 2, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant    Jose   Apolinar    Torres-Lopez   (“Torres”)

appeals from a conditional guilty plea for illegal re-entry after

deportation by an aggravated felon.      18 U.S.C. § 1326(a),(b)(2).

Torres contends that the district court erred in denying his motion

to dismiss his indictment, arguing the government issued it after

the limitations period expired.

     We review de novo the district court’s interpretation of the

limitations provisions of 8 U.S.C. § 1326.            United States v.

Manges, 110 F.3d 1162, 1169 (5th Cir. 1997)(citation omitted).        We

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
review for clear error the court’s fact findings. Anderson v. City

of Bessemer City, 470 U.S. 564, 573 (1985); see United States v.

Meador, 138 F.3d 986, 991 (5th Cir. 1998).              Under the clearly

erroneous standard, if the court’s account of the evidence is

plausible in light of the record viewed in its entirety, we will

not reverse that court even though convinced that had we been

sitting as the trier of fact, we would have weighted the evidence

differently.     Id.   When there are two permissible views of the

evidence, the factfinder’s choice between them cannot be clearly

erroneous.     Id. at 573-74.

       The time for prosecuting violation of § 1326 is set out in 18

U.S.C. § 3282, which establishes a five-year limitations period for

bringing non-capital offenses.             See United States v. Santana-

Castellano, 74 F.3d 593, 597 (5th Cir. 1996). Limitations begin to

run on the completion of the offense.            Toussie v. United States,

397 U.S. 112, 115 (1970).        Section 1326(a)(2) specifies separate

occasions when the offense of illegal re-entry by a deported alien

is complete:    (1) when he illegally enters the United States; (2)

when he attempts to enter the United States illegally; or (3) when

he is found in the United States.          Santana-Castellano, 74 F.3d at

597.    A previously deported alien is “found in” the United States

when, first, his physical presence is noted and discovered by

immigration     authorities     and,   second,    the   knowledge    of   the

illegality of his presence, through the exercise of diligence, can

reasonably be attributed to immigration authorities.           Id.




                                       2
     Based on the record, the district court did not err, clearly

or otherwise, when it found that Torres failed to establish his

completion of re-entry under the physical-presence prong of § 1326

at any time earlier than the five-year limitations period before

the indictment.   The court did not clearly err when it so found.

Accordingly, the judgment of the district court is

AFFIRMED.




                                3